UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6121


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT C. WOODSON, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Albert V. Bryan, Jr.,
Senior District Judge. (1:96-cr-00370-1)


Submitted:    March 17, 2009                 Decided:   March 24, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Woodson, Jr., Appellant Pro Se.       Leslie Bonner
McClendon, Edmund P. Power, Assistant United States Attorneys,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert C. Woodson, Jr., appeals the district court’s

order granting his motion for reduction of sentence under 18

U.S.C. § 3582(c) (2006).     We have reviewed the record and find

no reversible error.     Accordingly, we affirm.     United States v.

Woodson, No. 1:96-cr-00370-1 (E.D. Va. filed Jan. 5 & entered

Jan. 7, 2009); see United States v. Dunphy, 551 F.3d 247, 257

(4th Cir. 2009) (“[A] district judge is not authorized to reduce

a defendant’s sentence below the amended guideline range.”).        We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2